DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 2019/0149669).
With respect to claim 1 (similarly claims 10 (Figs 3 and 7) and 11 [0007], [0055]), Morita teaches an image inspection apparatus (e.g. an image forming apparatus 1 Fig 1 [0019] including reader 20) comprising: 
an image reader (e.g. a reading device 20 Fig 1 [0020] including 24 and 25) that performs processing of reading conveyed paper (e.g. that performs reading of conveyed paper, as suggested in [0038]-[0039]) as an image for a correct answer image and an image to be 
5an information acquirer (e.g. controller 200 Fig 1) that acquires setting information at a time of forming an image of paper conveyed to the image reader (e.g. that can retain, in this nonvolatile memory, setting contents of the inspection mode, a threshold used in judging whether the images match or mismatch, and the like [0055], see also [0069], [0085], [0111]-[0113], [0118]); 
a storage (DRAM 120 and HDD 123) that saves, as a correct answer image, an image read by the image reader as an image for a correct answer image (e.g. that saves the original image, the inspection image i.e. an image read by the image reader as an image for a correct answer image, as suggested in [0044], [0046], [0051], see also [0116] where image memory (DRAM) 120 and the HDD 123 serve as storages in which image data is saved) and saves the setting information (e.g. and saves the setting information as suggested in [0085], [0111]); and 
a hardware processor (e.g. controller 200 and related software, see also an image controller 100 Fig 1 [0037]) that performs inspection by comparing an image to be inspected read by the image 10reader to a correct answer image stored in the storage (e.g. that performs inspection by comparing the inspection image read by reader 20 to the original image stored in DRAM 120 and HDD 123, see S3 and S4 Fig 3 and S21 and S26 Fig 7).
With respect to claim 2, Morita teaches the image inspection apparatus according to claim 1, wherein the hardware processor performs inspection (e.g. the hardware processor 100 performs inspection, see Fig 3 and/or 7) while setting a correct answer image and an image to be inspected to have a same setting at a time of inspection (e.g. original image = inspection image, Yes S3 Fig 3 [0125]-[0126]) based on setting information stored in the storage (e.g. based on the read setting information of S1 Fig 3, see also [0121] for the setting information, stored in DRAM 120 and/or HDD 123, as suggested in [0085], [0111]).
With respect to claim 3, Morita teaches the image inspection apparatus according to claim 2, wherein the setting information stored in the storage contains page information of a correct answer image (e.g. the setting information stored in DRAM 120/HDD123 contains page information of the original image, see Fig 5 [0144]), and the hardware processor matches a page of the image to be inspected and a page of the correct answer 20image, and performs inspection (e.g. the hardware processor matches 5th and 6th pages of the inspection image and 5th and 6th pages of the original image, and performs inspection, see Fig 5 [0144]).
With respect to claim 4, Morita teaches the image inspection apparatus according to claim 2, wherein the setting information stored in the storage contains information on a page order of a correct answer image (e.g. the setting information stored in DRAM 120/HDD123 contains information on page order of the original image, see Fig 5 [0144]), and 25the hardware processor matches a page order of the image to be inspected and a page order of the correct answer image, and performs inspection (e.g. the hardware processor matches 5th and 6th pages of the inspection image and 5th and 6th pages of the original image, and performs inspection, see Fig 5 [0144] whereby 5th and 6th is a page order).
With respect to claim 7, Morita teaches the image inspection apparatus according to claim 2, wherein the setting information stored in the storage contains information on print setting of both sides (e.g. the setting information stored in DRAM 120/HDD123 contains information on print setting of both sides i.e. duplex printing, as suggested in Fig 5 [0143] where other printing surfaces include other printing surfaces in duplex printing, see also [0144] and [0149]) or 13B48963US01 one side of paper, and the hardware processor selects a paper side to be inspected based on the information on print setting of both sides (e.g. the hardware processor selects a paper side to be inspected based on information on print setting of duplex printing as suggested in [0144] and [0149]) or one side of paper.
With respect to claim 9, Morita teaches an image forming apparatus comprising the image inspection apparatus according to claim 1 (image forming apparatus 1 comprising the image inspection apparatus according to claim 1, see Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2019/0149669) in view of (Miyamoto (US 2013/0292898).
With respect to claim 5, Morita teaches the image inspection apparatus according to claim 2 including performing inspection based on the setting information stored in DRAM 120/HDD 123.
However, Morita fails to teach wherein the setting information stored in the storage contains information on orientation, a paper feeding 30direction, or a rotation state of a correct answer image, and the hardware processor matches orientation, paper feeding direction, or rotation 
Miyamoto teaches setting information stored in the storage contains information on orientation (e.g. setting information stored in a paper determination condition management unit 1308 Fig 13 contains information on orientation, see [0070]-[0071]),30 of a correct answer image (e.g. of a scan image, [0070]-[0071]), and a hardware processor (e.g. print job control unit 1304 Fig 13 [0070]-[0071]) matches orientation, of an image to be inspected/corrected and that of the correct answer image (e.g. matches/determines orientation of an image to be corrected and that of the scan image returned from the scanning processing unit 1307, as suggested in [0070]-[0071]), and performs inspection/correction (e.g. and performs correction, as suggested in [0070]).
Morita and Miyamoto are analogous art because they all pertain to inspecting/comparing/matching images based on stored setting information. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita with the teachings of Miyamoto to include: wherein the setting information stored in the storage contains information on orientation, a paper feeding 30direction, or a rotation state of a correct answer image, and the hardware processor matches orientation, paper feeding direction, or rotation state of the image to be inspected and those of the correct answer image, and performs inspection, as suggested by Miyamoto. The benefit of the modification would be to ensure consistency in setting information between the original image and the inspection image, including in terms of orientation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2019/0149669) in view of Shimizu (US 2006/0012835).
With respect to claim 6, Morita teaches the image inspection apparatus according to claim 2 including the setting information stored in DRAM 120/HDD123, see [0085] and [0111],35 and the hardware processor corrects the correct answer image or the image to be inspected based on the setting information, and performs inspection (e.g. and the hardware processor corrects/edits the inspection image based on the setting information and performs inspection, as suggested in Fig 8 [0080], [0164]-[0165]).

Shimizu teaches setting information stored in a storage (e.g. print setting information stored in storage unit 114 [0042]) contains at least any one of staple setting, paper folding setting, and paper punch setting (e.g. contains settings such as rotation, shift, stapling, saddle stitch, punching, and Z-folding [0042]).
Morita and Shimizu are analogous art because they all pertain to storing setting information in a storage unit. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita with the teachings of Shimizu to include: wherein the setting information stored in the storage contains at least any one of staple setting, paper folding setting, and paper punch setting, as suggested by Shimizu.
The benefit of the modification would be to make the setting information comparison between the original image and the inspection image much easier for the user. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2019/0149669) in view of Nishikawa (US 2003/0159114).
With respect to claim 8, Morita teaches the image inspection apparatus according to claim 2, wherein the setting information stored in the storage contains information on a region where printing is performed (e.g. predetermined region Fig 5 [0142] contains information on a region where printing is performed), and the hardware processor sets a region to be inspected based on the information on a region where printing is performed (e.g. the hardware processor sets a shaded region where printing is performed, [0142]).
However, Morita fails to teach variable printing is performed for the predetermined region
Nishikawa teaches variable printing is performed for the predetermined region (e.g. selecting variable printing for the electronic original file 103, see Fig 23 [0140]-[0142])
Morita and Nishikawa are analogous art because they all pertain to containing information on a region where printing is performed. Therefore, it would have been obvious to people having ordinary skill 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.